        Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________

PATRICIA CORDELL,

                                   Plaintiff,
      v.                                             No. 18-CV-11879

WESTERN CREDIT &                     Jury Demanded
COLLECTION SERVICE, INC.,
KEVIN HARKER,
K V HARKER, INC. d/b/a
COMMUNITY ASSOCIATION LAW GROUP, and
MICHAEL KLAAR,

                              Defendants.
________________________________________

              AMENDED COMPLAINT FOR VIOLATIONS OF THE
                FAIR DEBT COLLECTION PRACTICES ACT,
              NEW YORK GENERAL BUSINESS LAW § 349, AND
                         ABUSE OF PROCESS

                                      Introduction

      1.     This is an action for actual, statutory and punitive damages, civil

penalties, and injunctive relief brought by Plaintiff Patricia Cordell in response to

violations by Defendants Western Credit & Collection Service, Inc., Kevin Harker,

K V Harker, Inc. d/b/a Community Association Law Group, and Michael Klaar of:

the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., which

prohibits debt collectors from engaging in abusive, deceptive, and unfair practices;

New York General Business Law § 349, which prohibits deceptive acts and

practices; and abuse of process.




                                                1
        Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 2 of 23



                               Jurisdiction and Venue

      2.     Jurisdiction of this court arises under 15 U.S.C. §1692k(d), 28 U.S.C. §

1331, and 28 U.S.C. § 1337.

      3.     This Court has supplemental jurisdiction over Plaintiff’s state law

claims under 28 U.S.C. § 1367.

      4.     This court has jurisdiction over Western Credit & Collection Service,

Inc. because it regularly conducts and transacts business in this state, and the

conduct complained of occurred in this District.

      5.     This court has jurisdiction over Michael Klaar, the owner and

president of Western Credit & Collection Service, Inc., because he regularly

conducts and transacts business in this state, and the conduct complained of

occurred in this District.

      5.     This court has jurisdiction over Kevin Harker because he regularly

conducts and transacts business in this state, and the conduct complained of

occurred in this District.

      6.     This court has jurisdiction over K V Harker, Inc. d/b/a Community

Association Law Group because it regularly conducts and transacts business in this

state, and the conduct complained of occurred in this District.

      5.     Venue is proper in this district under 28 U.S.C. §1391(b) in that the

Plaintiff resides in Manhattan, the Defendants transact business here, and the

conduct complained of occurred in Manhattan.




                                          2
       Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 3 of 23



      6.     More particularly, Defendants unlawfully filed and served an Oregon

garnishment writ on a Manhattan resident’s employer in Manhattan based upon a

small-claims judgment entered in Oregon.

      7.     Plaintiff served the Oregon garnishment writ without domesticating

the judgment in New York, without using a New York Sheriff or Marshal as is

required by New York law, and without first making service upon the Manhattan

resident as is required by New York law.

      8.     By unlawfully serving the Oregon writ of garnishment on Plaintiff’s

Manhattan employer – the Metropolitan Museum of Art – Defendants transacted

business within the State of New York and subjecting themselves to the jurisdiction

of the State of New York.

      7.     Moreover, this Court has subject matter jurisdiction under 15 U.S.C. §

1332 because Plaintiff is a citizen of New York, Defendants are citizens of Oregon,

and the matter in controversy exceeds the sum or value of $75,000.

      8.     Because Defendants unlawfully served their improper out-of-state writ

of garnishment in Manhattan on Plaintiff’s Manhattan employer and Plaintiff

resides in New York County, venue is proper in this District.

      9.     Venue is proper in this district under 28 U.S.C. §1391(b) in that the

Defendants transact business here and the conduct complained of occurred in

Manhattan.




                                           3
          Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 4 of 23



                                          Parties

         10.   Plaintiff, Patricia Cordell, is a natural person residing in the City,

County, and State of New York and is a “consumer” as that term is defined by 15

U.S.C. §1692a(3).

         11.   Defendant Western Credit & Collection Service, Inc. is a corporation

organized and existing under the laws of the State of Oregon.

         12.   Western Credit is a “debt collector” as that term is defined by 15

U.S.C. §1692a(6).

         13.   Western Credit has transacted business within the State of New York

as is more fully set forth hereinafter in this complaint.

         14.   Western Credit regularly attempts to collect debts alleged to be due

another.

         15.   Western Credit uses instrumentalities of interstate commerce and the

mails in pursuit of its business, the principal purpose of which is the collection of

debts.

         16.   The acts of the Western Credit alleged hereinafter were performed by

its officers, agents, and employees acting within the scope of their actual or

apparent authority.

         17.   All references to “Western Credit” herein shall mean Western Credit or

an employee, officer, or agent of Western Credit.

         18.   Defendant Michael Klaar is the owner and president of Western Credit

& Collection Service, Inc.




                                             4
        Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 5 of 23



      19.    Upon information and belief, Klaar founded Western Credit &

Collection Service, Inc. in or about 1980.

      20.    Upon information and belief, “Western Credit” is a three-person

operation managed, run, supervised, and operated by Klaar.

      21.    On the website for Western Credit, “Michael Klaar, Pres.” gives the

following “Guarantee” on behalf of his company: “We promise to work all angles of

every account assigned to us to maximize results. ‘Our team is relentless and

effective at producing the best recovery rates around.’” A printout of the homepage

of Western Credit’s website with Mr. Klaar’s personal “Guarantee” is attached as

Exhibit B.

      22.    Klaar is a “debt collector” as that term is defined by 15 U.S.C.

§1692a(6).

      23.    Klaar has transacted business within the State of New York as is more

fully set forth hereinafter in this complaint.

      24.    Klaar regularly attempts to collect debts alleged to be due another.

      25.    Klaar uses instrumentalities of interstate commerce and the mails in

pursuit of his business, the principal purpose of which is the collection of debts.

      26.    Defendant Kevin Harker is an attorney licensed to practice law in the

State of Oregon.

      27.    Harker does not have an office in New York and is not licensed to

practice law in New York.




                                             5
        Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 6 of 23



      28.    Harker a “debt collector” as that term is defined by 15 U.S.C.

§1692a(6).

      29.    Harker has transacted business within the State of New York as is

more fully set forth hereinafter in this complaint.

      30.    Harker regularly attempts to collect debts alleged to be due another.

      31.    The acts of Harker alleged hereinafter were performed by his

employees acting within the scope of their actual or apparent authority.

      32.    All references to “Harker” herein shall mean Harker or an employee or

agent of Harker.

      33.    Defendant K V Harker, Inc. (“Harker, Inc.”) d/b/a Community

Association Law Group is a debt-collection law firm organized and existing under

the laws of the State of Oregon.

      34.    Harker, Inc. is a “debt collector” as that term is defined by 15 U.S.C.

§1692a(6).

      35.    Harker, Inc. has transacted business within the State of New York as

is more fully set forth hereinafter in this complaint.

      36.    No attorney with Harker, Inc. or associated with or of counsel to

Harker, Inc. is licensed to practice law in the State of New York.

      37.    Harker, Inc. does not have an office in New York.

      38.    Harker, Inc. regularly attempts to collect debts alleged to be due

another.




                                           6
          Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 7 of 23



         39.   The acts of the Harker, Inc. alleged hereinafter were performed by its

employees acting within the scope of their actual or apparent authority.

         40.   All references to “Harker, Inc.” herein shall mean Harker, Inc. or an

employee, officer, or agent of Harker, Inc.

                                       Factual Allegations

         41.   On or about May 17, 2010, Plaintiff was involved in a serious accident.

         42.   At the time, she was about to start a new job and was without medical

insurance.

         43.   Because of the accident, she was unable to start the new job and was

left with many medical bills that she could not afford to pay.

         44.   Plaintiff lost everything.

         45.   Western Credit claimed to have purchased one of Plaintiff’s medical

debts.

         46.   Based upon recent telephone calls with Western Credit, Plaintiff

believes that the alleged debt may have been for an MRI with “Imaging West.”

         47.   The alleged debt arose out of a transaction in which money, services or

property, which was the subject of the transaction, was primarily for personal,

family and/or household purposes.

         48.   As such, the alleged debt is a “debt” as that term is defined by 15

U.S.C. §1692a(5).

         49.   That upon information and belief Western Credit attempted to collect

the alleged debt on its own.




                                              7
        Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 8 of 23



       50.    Then Western Credit retained the services of Harker and Harker, Inc.

to attempt to collect the alleged debt from Plaintiff.

       51.    Harker and Harker, Inc. were employed by Western Credit to collect

the alleged debt.

       52.    Harker and Harker, Inc. filed a small claims action against Plaintiff in

the Justice Court for the County of Washington, State of Oregon, Case No. S12-310.

       53.    Plaintiff has no recollection of being served with a summons or

complaint.

       54.    Plaintiff believes that a judgment was entered in the Justice Court in

Oregon on default.

       55.    On or about December 8, 2015, Plaintiff moved to Brooklyn to try to

rebuild her life.

       56.    On or about June 13, 2016, Plaintiff took a job with the Metropolitan

Museum of Art as a security guard.

       57.    On or about December 26, 2017, Plaintiff moved to Manhattan.

       58.    On October 29, 2018, Harker signed his name on an Oregon Writ of

Garnishment.

       59.    A copy of the Writ of Garnishment, with Plaintiff’s personal identifying

information redacted, is attached as Exhibit A.

       60.    Harker falsely put down on the Writ of Garnishment that Plaintiff

lived at an old address in Sherwood, Oregon.




                                           8
        Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 9 of 23



      61.    Harker and Harker, Inc. knew or should have known that as an

employee at the Metropolitan Museum of Art in Manhattan, Plaintiff must live in or

near New York City and not thousands of miles away in Sherwood, Oregon.

      62.    Western Credit knew or should have known that as an employee at the

Metropolitan Museum of Art in Manhattan, Plaintiff must live in or near New York

City and not thousands of miles away in Sherwood, Oregon.

      63.    Because Plaintiff lives in Manhattan, Plaintiff has been unable to

obtain a copy of the summons and complaint, the affidavit of service, or any other

document in the court file from the Justice Court in Oregon.

      64.    Because Plaintiff is a New York resident with a New York employer,

Defendants knew or should have known that they had to comply with New York law

in first using a New York lawyer to take whatever steps are necessary to

domesticate the Oregon judgment in New York.

      65.    Only then could a Defendants use a New York lawyer to sign New

York garnishment forms and give those New York forms, together with a

domesticated New York judgment, to the New York Sheriff or to a New York City

Marshal to first make service on Plaintiff and only then, after a 20-day waiting

period, make service on Plaintiff’s employer.

      66.    This mandatory waiting period was established to allow consumers an

opportunity to settle, to arrange a voluntary payment plan, or to take action in

court, and thereby to allow the consumer to avoid the embarrassment and

humiliation of having his or her employer served.




                                          9
        Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 10 of 23



        67.   Requiring the involvement of a Sheriff or Marshal also insures that

consumers that matters are handled by a licensed and regulated New York official

and that consumers are regularly provided with an accounting stating how much

they have paid, how those payments have been applied, and how much the

consumers have left to pay.

        68.   So strong are the protections afforded to consumers when dealing with

NYC Marshals that the NYC Department of Investigations has promulgated a 229-

page New York City Marshals Handbook of Regulations that can be downloaded at

https://www1.nyc.gov/assets/doi/downloads/pdf/marshals/NYC_Marshals_Handbook

.pdf.

        69.   Moreover, because Harker is not a licensed New York attorney or a

Debt Collection Agency licensed by the NYC Department of Consumer Affairs and

because Western Credit is not a Debt Collection Agency licensed by the NYC

Department of Consumer Affairs, Plaintiff does not even have a local licensing body

to complain to concerning Defendants’ unlawful actions.

        70.   Sometime thereafter, Defendants mailed the Oregon Writ of

Garnishment on Plaintiff’s employer, the Metropolitan Museum of Art in New York

City.

        71.   The Metropolitan Museum of Art does not have a branch or museum in

Oregon.

        72.   The Metropolitan Museum of Art does not do business in Oregon or

have a presence in Oregon sufficient to assert jurisdiction over the Met in Oregon.




                                         10
       Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 11 of 23



      73.    Plaintiff can find no authorization or public filing authorizing the Met

to do business in Oregon.

      74.    Plaintiff can find no offices or branches of the Met in Oregon.

      75.    Defendants’ mailing of the Oregon Writ of Garnishment constituted an

unlawful communication with Plaintiff’s New York employer and abuse of process,

not to mention the unlawful practice of law in New York by Defendant Harker.

      76.    Without the alleged judgment being domesticated in New York and

issuing from a New York attorney, a New York courthouse, and a New York Sheriff

or Marshal, Plaintiff has no way of challenging service of the summons and

complaint that led to the judgment or of stopping or challenging the unlawful

garnishment short of hiring a lawyer to file an action for injunctive relief – as she is

doing here – or flying to Oregon.

      77.    Shortly after learning of the unlawful garnishment from her

employer’s payroll department, Plaintiff called Western Credit and asked to speak

with Harker.

      78.    She was told by a collector on the telephone as follows: “Actually, he’s

our attorney. He just signs our Writs of Garnishment. He doesn’t answer any calls,

but I can probably help you.”

      79.    During every call she had with Western Credit, all of which took place

in November or December 2018, Western Credit’s telephone collectors falsely

represented to Plaintiff that they could garnish her wages based on the Oregon Writ




                                           11
       Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 12 of 23



of Garnishment that had been served on her employer and that she could avoid

garnishment by working something out.

      80.    Western Credit also falsely represented to the payroll department at

Plaintiff’s employer that it must withhold $200 per pay period based upon the

unlawfully served Oregon Writ of Garnishment.

      81.    Plaintiff also put the telephone collector on notice of her Manhattan

address, but to date, no one has stopped the unlawful garnishment.

      82.    In addition, because the Writ of Garnishment was from Oregon,

Plaintiff’s employer’s payroll department advised that it was unfamiliar with the

form and that it did not know how much of her payroll to withhold.

      83.    Plaintiff’s employer’s payroll department was unsure whether it had to

withhold all her pay for 90 days or 25% of her pay.

      84.    Under New York law, even if the judgment were properly domesticated

and service of garnishment papers were properly made by a New York attorney

using a Sheriff or a Marshal, Defendants could only withhold a maximum of 10% of

Plaintiff’s gross income and could not reduce Plaintiff’s disposable income below

$390 a week – or $450 a week as of December 31, 2018.

      85.    This fear of having all or even 25% of her wages garnished caused

Plaintiff to fear not being able to pay her rent and thereby losing her apartment and

being rendered homeless.




                                         12
          Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 13 of 23



         86.   She had lost everything once as a result of her accident and now

Defendants were threatening to take away what little she had been able to build

again.

         87.   During her calls with Western Credit, she was also advised that

Plaintiff’s payroll department would have to utilize the Oregon forms provided by

Defendants to calculate what had to be garnished – this was false, because the

forms for computation would have to be New York forms.

         88.   The actions of Harker and Harker, Inc. set forth above and from

Western Credit’s admission that Harker’s “our attorney. He just signs our Writs of

Garnishment. He doesn’t answer any calls, but I can probably help you”,

demonstrate that no attorney conducted a meaningful attorney review before filing

and/or sending the Writ of Garnishment attached as Exhibit A.

         89.   Upon information and belief, Harker signs whatever Writs of

Garnishment Western Credit puts in front of him without the slightest meaningful

review.

         90.   Otherwise, there is no possible explanation for how or why a lawyer,

like Harker, served an Oregon Writ of Garnishment to enforce an Oregon judgment

on a consumer who is now employed by the world-famous Metropolitan Museum of

Art, which every student knows by high school is located across the country in New

York City.

         91.   Thus, it is apparent that Defendants use a mechanized computer-

driven process to prepare and send letters, summons and complaints, and Oregon




                                          13
         Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 14 of 23



Writs of Garnishment, and most variable information (such as the name of the

creditor, the alleged amount due, and the name of the consumer) is inserted into

pre-defined "fields" by a word-processor or other computer-driven document

assembly software.

         92.   The letters, the summons and complaints, and Oregon Writs of

Garnishment are then created directly from this electronically stored information.

         93.   On information and belief, no attorney meaningfully reviews or

authorizes any particular individual letter, summons and complaint, or Oregon

Writ of Garnishment before it is sent.

         94.   Rather, the only attorney involvement is to review the form of the

letter, summons and complaint, or Oregon Writ of Garnishment and to define some

general parameters as to the intended recipients.

         95.   Based upon the boilerplate representations made in Exhibit A and the

fill-in-the-blanks nature of Exhibit A and the admission by Western Credit on the

telephone, it is clear that no attorney had personally reviewed the particular

circumstances of the alleged collection account (1) before sending Oregon Writ of

Garnishment attached as Exhibit A.

         96.   The Oregon Writ of Garnishment attached as Exhibit A deceptively

purports to be “from an attorney” when in fact the Oregon Writ of Garnishment,

which signed by Harker as an attorney, is not from an attorney in any meaningful

sense.




                                           14
       Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 15 of 23



      97.    No attorney reviews the file or determines the legal validity of the uses

of the Oregon Writ of Garnishment before the Writ – in the form of Exhibit A – is

sent and, in this case, used to brutalize a woman in New York City and embarrass

her before her employer.

      98.    Harker and Harker, Inc. are collection agencies masquerading as a

lawyer and his law firm, which uses clerical workers at Western Credit, not

attorneys, to collect debts using the power and leverage of a law license.

      99.    As a result of Defendants’ acts Plaintiff Patricia Cordell became

embarrassed, humiliated, nervous, upset, anxious, and suffered from emotional

distress and fear that she would lose her wages and her apartment, leaving her

homeless.

      100.   Upon information and belief, all the foregoing actions were taken

under the management and supervision of Klaar.

      101.   Upon information and belief, all the foregoing actions were taken by

Klaar and his “team” as part of Klaar’s “Guarantee”, as part of his “promise to work

all angles of every account assigned to us to maximize results”, and as part of

Klaar’s efforts to ensure that his “’team is relentless and effective at producing the

best recovery rates around.’”




                                          15
       Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 16 of 23



                                           Count I

                 Violations of the Fair Debt Collection Practices Act

      102.    Plaintiff restates, realleges, and incorporates herein by reference all

foregoing paragraphs as if set forth fully in this Count.

      103.   The conduct of Defendants as described in this complaint violated the

Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq., as follows:

       i. Defendants violated 15 U.S.C. §1692c by unlawfully communicating with
          Plaintiff’s employer both through the use of the Oregon Writ of
          Garnishment, by telephone, and possibly by other means not yet known
          to Plaintiff;

       ii. Defendants violated 15 U.S.C. §1692e, e(2), e(4), e(5), e(10), f, and f(1) by
           unlawfully attempting to collect on the Oregon small claims judgment
           without taking any of the required steps to domesticate the judgment, by
           not using a New York lawyer, by not using a New York Sheriff or a New
           York City Marshal, by not having service made upon Plaintiff before
           making service on Plaintiff’s employer, and by falsely representing to
           Plaintiff and to her employer that Defendants had the right to garnish
           anything using the unlawfully used and unlawfully served Oregon Writ
           of Garnishment, and by demanding that Plaintiff make a deal or
           Defendants would garnish her wages.

      iii. Defendants violated 15 U.S.C. §1692e, e(2), e(4), e(5), e(10), e(13), f, and
           f(1), by using Oregon Writ of Garnishment forms instead of using the
           forms mandated by the New York Courts and, instead, falsely
           representing and implying that the Oregon forms were valid legal process
           in New York in order to garnish Plaintiff’s wages without going through
           the time and expense of hiring a New York lawyer and domesticating the
           judgment and thereby hoodwinking Plaintiff and her employer into
           believing that the Oregon Writ of Garnishment was valid to collect from a
           New York resident with a New York employer.

      iv. Defendants violated 15 U.S.C. §1692e, e(2), e(4), e(5), e(10), e(13), f, and
          f(1), by stating in Exhibit A and on the telephone to Plaintiff and to her
          employer that they would and could garnish Plaintiff’s wages using the
          Oregon Writ of Garnishment if she did not pay the alleged debt, and by
          demanding that Plaintiff’s employer garnish Plaintiff’s wages.




                                           16
       Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 17 of 23



       v. Defendants Harker and Harker, Inc. violated 15 U.S.C. §§ 1692e, -e(3),
          and –e(10) of the FDCPA by signing, filing and serving computer-
          generated Oregon Writs of Collection as an attorney, but without any
          attorney review and thereby abdicating all responsibility to the non-
          attorney collectors at Western Credit – that is, essentially renting out his
          law license to the collection agency, while falsely and deceptively holding
          himself out to Plaintiff as being and acting as a lawyer and being
          meaningfully involved in the collection of her account; and

        vi. Defendants violated 15 U.S.C. §1692e, e(2), e(4), e(5), e(10), f, and f(1)
            by falsely representing to the court in Oregon that Plaintiff still lived in
            Oregon to get the Oregon Writ of Garnishment to be used unlawfully in
            New York.

      104.   As a result of Defendants’ acts, Plaintiff Patricia Cordell became

embarrassed, humiliated, nervous, upset, anxious, and suffered from emotional

distress and fear that she would lose her wages and her apartment, leaving her

homeless.

      WHEREFORE, Plaintiff Patricia Cordell respectfully request that judgment

be entered against the Defendants, jointly and severally, for:

      (a) Actual damages;

      (b) Statutory damages for under 15 U.S.C. § 1692k.

      (c) Costs, disbursements and reasonable attorney's fees under 15 U.S.C. §
          1692k.

      (d) For such other and further relief as may be just and proper.




                                          17
       Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 18 of 23




                                       Count II

                Violations of New York General Business Law § 349

      105.   Plaintiff restates, realleges, and incorporates herein by reference all

foregoing paragraphs as if set forth fully in this Count.

      106.   Under New York General Business Law (“GBL”) § 349, deceptive acts

or practices in the conduct of any business conducted in the State of New York are

unlawful.

      107.   Defendants’ preparation and use of preprinted Oregon Writs of

Garnishment to collect on consumers who have moved to other states and are

employed by employers who are not in Oregon, while falsely representing that those

consumers still live in Oregon, all while not domesticating the judgment or

complying with the garnishment laws of the states in which the consumers reside,

or even being admitted to practice law in the target state.

      108.   Given the proximity of Oregon to Washington State, it is unlikely that

Defendants have not used these unlawful practices before.

      109.   In other words, Defendants do not care (a) where the consumer lives at

the time of collection-enforcement, or (b) whether Defendants have an obligation to

comply with local wage-garnishment laws, or (c) even whether the jurisdiction in

which Defendants are trying to garnish wages requires service of such an important

document as a wage garnishment notice to be made by an official like a County

Sheriff or a City Marshal.




                                          18
       Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 19 of 23



      110.   Defendants’ actions as set forth above violated GBL § 349 by falsely

and deceptively using the Oregon Writ of Garnishment and by stating to Plaintiff

and her employer that the Oregon Writ of Garnishment was a valid document in

New York and had any legal effect in New York and that Defendants could do

anything to garnish Plaintiff’s wages without first hiring a local attorney to

domesticate the Oregon judgment and then going through all of the steps necessary

to garnish wages in New York under New York law.

      111.   As a result of Defendants’ acts, Plaintiff Patricia Cordell became

embarrassed, humiliated, nervous, upset, anxious, and suffered from emotional

distress and fear that she would lose her wages and her apartment, leaving her

homeless.

      112.   By and through their acts, omissions, concealments, and

misrepresentations, Defendants violated GBL §§ 349 with materially misleading

and consumer-oriented deceptive acts and practices, with a broad impact on

consumers at large, and have done so knowingly or willfully.

      113.   Plaintiff was and is suffering irreparable injury as a result of

Defendants’ decision to garnish her wages without domesticating the judgment and

taking the necessary steps to garnish wages under New York law.

      114.   She cannot afford to hire a lawyer in Oregon to vacate the underlying

judgment, which she has no recollection of having been served with.




                                          19
       Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 20 of 23



      115.     If Defendants are allowed to unlawfully garnish her wages in New

York using the Oregon Writ of Garnishment, she will not have enough funds with

which to pay her rent and she will lose her exceedingly modest SRO apartment.

      WHEREFORE, Plaintiff asks that this Court enter judgment in her favor

against Defendants, awarding damages as follows:

      (A) Civil penalties as provided under New York General Business Law § 349;

       (B) Actual damages provided under New York General Business Law § 349;

      (C)Punitive damages as provided under New York General Business Law §

             349;

      (D) Injunctive relief prohibiting Defendants from taking any collection

             actions against Plaintiff or instituting any wage-garnishment

             proceedings against Plaintiff without first domesticating the Oregon

             judgment and complying with New York wage-garnishment laws;

      (E) Attorneys’ fees, litigation expenses and costs incurred in bringing this

             action; and

      (F) Any other relief this Court deems appropriate and just.

                                        Count III

                                    Abuse of Process

      116.     Plaintiff repeats and re-a1leges and incorporates by reference the

foregoing paragraphs.

      117.     Defendants engaged in abuse of process by intentionally filing and serving

an Oregon Writ of Garnishment on Plaintiff’s New York employer without

domesticating the judgment or taking any of the steps necessary to effectuate wage-


                                            20
       Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 21 of 23



garnishment on a New York resident with a New York employer, for the purpose of

garnishing wages while forcing consumers, like Plaintiff, to hire local counsel and

travel far to the distant forum of Oregon to stop the garnishment or to hire counsel to

open local cases in New York Supreme Court to seek injunctive relief.

      118.   Defendants have taken these actions with respect to Cordell and to other

consumers who allegedly owe money to Western Credit.

      119.   Defendants have perverted legal process by taking the actions described

above of unlawfully filing these unfair, deceptive, unconscionable and unlawful

garnishment actions in distant forums for the purpose of obtaining the collateral

objective of unlawfully obtaining gaining an unfair and unlawful advantage by forcing

consumers, like Cordell, to hire local counsel in Oregon and travel far to unlawful

distant forums to defend themselves against garnishment or hire local attorneys in

New York to open cases in New York Supreme Court to try to seek injunctive relief

against the enforcement of judgments that haven’t been domesticated and

garnishment-documents that are being unlawful used.

      120.   Plaintiff has been and is being damaged by Defendants’ practices.

      121.   Defendants engaged in the practices complained of for the purpose of

injuring and taking advantage of consumers.

      122.   Plaintiff was and is suffering irreparable injury as a result of

Defendants’ decision to garnish her wages without domesticating the judgment and

taking the necessary steps to garnish wages under New York law.

      123.   She cannot afford to hire a lawyer in Oregon to vacate the underlying

judgment, which she has no recollection of having been served with.



                                           21
       Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 22 of 23



      124.   If Defendants are allowed to unlawfully garnish her wages in New

York using the Oregon Writ of Garnishment, she will not have enough funds with

which to pay her rent and she will lose her exceedingly modest SRO apartment.

      WHEREFORE, Plaintiff asks that this Court enter judgment in her favor

against Defendants, awarding damages as follows:

      (A)Actual damages;

      (B)Nominal damages;

      (C)Punitive damages;

      (D)Injunctive relief prohibiting Defendants from taking any collection actions

      against Plaintiff or instituting any wage-garnishment proceedings against

      Plaintiff without first domesticating the Oregon judgment and complying

      with New York wage-garnishment laws;

      (E)Attorneys’ fees, litigation expenses and costs incurred in bringing this action;

      and

      (F) Any other relief this Court deems appropriate and just.




                                           22
      Case 1:18-cv-11879-KPF Document 45 Filed 05/15/19 Page 23 of 23




                                  Jury Demand

     Please take notice that Plaintiff demands trial by jury in this action.

Dated: May 15, 2019

                                                    /s/ Brian L. Bromberg
                                                    Brian L. Bromberg
                                                    Bromberg Law Office, P.C.
                                                    Attorneys for the Plaintiff
                                                    26 Broadway, 21st Floor
                                                    New York, NY 10004
                                                    Tel: (212) 248-7906
                                                    Fax: (212) 248-7908
                                                    Email: brian@bromberglawoffice.com




                                        23
